Case 2:19-cr-00642-VAP Document 82 Filed 03/10/20 Page 1 of 2 Page ID #:791

                                                                               FILED
                                                                     CLERK, U.S. DISTRICT COURT



 1                                                                     MAR. 10, 2020

 2                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                                 CC
                                                                     BY: ___________________ DEPUTY

 3
 4
 5
 6
 7
 8
 9                                  UNITED STATES DISTRICT COURT
10                              CENTRAL DISTRICT OF CALIFORNIA
11
12 United States of America,                      Case No. LACR19-00642-VAP
13                     Plaintiff,
                                                  ORDER ON DEFENDANT’S
14               vs.                              UNOPPOSED EX PARTE
                                                  APPLICATION FOR ORDER
15 Imaad Shah Zuberi,                             SEALING DOCUMENTS
16                     Defendant.                 [UNDER SEAL]
17
18
19
20
21
22
23
24
25
26
27
28
     1424155.4                                                  Case No. LACR19-00642-VAP
     ORDER ON DEFENDANT’S UNOPPOSED EX PARTE APPLICATION FOR ORDER SEALING DOCUMENTS
Case 2:19-cr-00642-VAP Document 82 Filed 03/10/20 Page 2 of 2 Page ID #:792




 1               For the reasons stated in Defendant Imaad Shah Zuberi’s Ex Parte Application
 2 for Order Sealing Documents, it is hereby ordered that:
 3               (1) Defendant’s Motion for Pretrial Conference Pursuant to Classified
 4               Information Procedures Act; Memorandum of Points and Authorities;
 5               (2) [Proposed] Order on Defendant’s Under Seal Filing;
 6               (3) Defendant’s Unopposed Ex Parte Application for Order Sealing
 7               Documents; Declaration of Ivy A. Wang; and
 8               (4) this [Proposed] Order on Defendant’s Ex Parte Application for Order
 9               Sealing Documents
10 shall be filed under seal until further order of this court.
11
12    Dated: March 10, 2020
13                                                  HONORABLE VIRGINIA A. PHILLIPS
                                                    UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1424155.4
                                           -1-                  Case No. LACR19-00642-VAP
     ORDER ON DEFENDANT’S UNOPPOSED EX PARTE APPLICATION FOR ORDER SEALING DOCUMENTS
